MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                 Jan 13 2021, 8:54 am

court except for the purpose of establishing                                  CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Joel M. Schumm                                           Theodore E. Rokita
Indianapolis, Indiana                                    Attorney General of Indiana

Alexis Sizemore, Certified Legal Intern                  Christa K. Kumming
Indianapolis, Indiana                                    Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Dante Gooch,                                             January 13, 2021
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-1266
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Angela Dow
Appellee-Plaintiff                                       Davis, Judge
                                                         Trial Court Cause No.
                                                         49G16-2001-F6-1999




May, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1266 | January 13, 2021                  Page 1 of 5
[1]   Dante Gooch appeals his conviction of Class B misdemeanor battery. 1 He

      asserts the State’s evidence was insufficient to support his conviction. We

      affirm.



                                Facts and Procedural History
[2]   In the early afternoon of January 14, 2020, Kathryn Haverfield was smoking a

      cigarette while standing on the balcony of her third story apartment. The

      balcony was on the back of her apartment and allowed her to see the “open

      community quad” between all the apartment buildings. (Tr. Vol. II at 6.)

      Haverfield saw Gooch walking in the quad with a toddler and a woman who

      was carrying a baby in a car seat. Gooch and the woman were yelling at each

      other and arguing, and then Gooch hit the woman and knocked the car seat

      from her hand. The woman and the car seat both fell to the ground, and the

      baby and toddler began to cry. Haverfield snapped a picture and called 911.

[3]   Indianapolis Metropolitan Police Department Officer Carlos Pettiford arrived

      at the scene and encountered Gooch, who was sitting in a car with two females,

      neither of which was the woman from the quad. The woman from the quad

      was K.D.J., and Officer Pettiford described her as follows:

                 She was with tears running down her face. She didn’t want to
                 talk to the police; she was scared. She had bruise marks on her
                 forehead; swollen eyes; light scratch marks; fresh cut on her leg.



      1
          Ind. Code § 35-42-2-1(c)(1).


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1266 | January 13, 2021   Page 2 of 5
                 I think it was dust or asphalt or something that was on her legs
                 but I couldn’t really tell at the time.


      (Tr. Vol. II at 20.) The fresh cut on K.D.J.’s leg was bleeding. Police took a

      statement from Haverfield at the scene and also spoke with K.D.J. and Gooch.

[4]   The State charged Gooch with Level 6 felony domestic battery, 2 Level 6 felony

      battery on a person less than fourteen years old, 3 and Class B misdemeanor

      battery. Gooch waived his right to trial by jury. After the State presented

      testimony from Haverfield and Officer Pettiford, the court granted Gooch’s

      motion to dismiss the two felony counts for failure to present evidence as to

      some elements of those crimes. Gooch then testified, and the State recalled

      Haverfield for rebuttal testimony. The court found Gooch guilty of Class B

      misdemeanor battery. The court imposed a 180-day sentence, suspended 146 of

      those days to probation, and ordered Gooch to complete anger management

      classes.



                                     Discussion and Decision
[5]   Gooch asserts the State presented insufficient evidence to prove he battered

      K.D.J. Our standard of review for such arguments is well-settled:

                 For sufficiency challenges, we neither reweigh evidence nor
                 judge witness credibility. We consider only the evidence most



      2
          Ind. Code § 35-42-2-1.3(a)(1) & (b)(2).
      3
          Ind. Code § 35-42-2-1(c)(1) & (e)(3).


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1266 | January 13, 2021   Page 3 of 5
              favorable to the judgment together with all reasonable inferences
              that may be drawn from the evidence. We will affirm the
              judgment if it is supported by substantial evidence, even if the
              evidence is conflicting.


      McCallister v. State, 91 N.E.3d 554, 558 (Ind. 2018) (internal citations omitted).

      “[T]he uncorroborated testimony of one witness may be sufficient by itself to

      sustain a conviction on appeal.” Johnson v. State, 804 N.E.2d 255, 256 (Ind. Ct.

      App. 2004).

[6]   Gooch was convicted of Class B misdemeanor battery, which required the State

      to prove he touched K.D.J. in a rude, insolent or angry manner. See Ind. Code

      § 35-42-2-1(c)(1) (defining battery). (See also Appellant’s App. Vol. II at 20

      (charging information).) Gooch asserts the State’s evidence is insufficient

      because Haverfield saw the interaction from three stories above, because K.D.J.

      did not testify or give a police report, and because no pictures were taken to

      prove K.D.J.’s injuries. However, those arguments “amount to an invitation

      that we reweigh the evidence and the credibility of witnesses, which we cannot

      do.” Johnson, 804 N.E.2d at 257.


[7]   Haverfield testified that she saw Gooch hit K.D.J. as Gooch and K.D.J. walked

      through the quad area toward the parking lot. Haverfield testified that K.D.J.

      fell down, which is corroborated by Officer Pettiford’s testimony that K.D.J.

      had a fresh cut on her leg that was bleeding and also had dust or asphalt on her

      legs. Officer Pettiford also testified that K.D.J. was crying, was scared, and did

      not want to talk to police. Gooch testified he did not “slap” K.D.J., but instead


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1266 | January 13, 2021   Page 4 of 5
      he moved her so that a vehicle could pull out without hitting her, (Tr. Vol. II at

      33); however, Haverfield testified in rebuttal that the quad is a “5 block area of

      like grass and there’s some trees” but there is no place to park a car in the quad.

      (Id. at 34.) The evidence is sufficient to support the court’s finding of guilt. See,

      e.g., Johnson, 804 N.E.2d at 257 (testimony of single witness, who was not the

      victim, was sufficient to support conviction of battery).



                                              Conclusion
[8]   The State’s evidence was sufficient to prove Gooch touched K.D.J. in a rude,

      insolent, or angry manner, and we therefore affirm his conviction.

[9]   Affirmed.

      Kirsch, J., and Bradford, C.J., concur.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1266 | January 13, 2021   Page 5 of 5